Title: From John Quincy Adams to Abigail Smith Adams, 18 August 1814
From: Adams, John Quincy
To: Adams, Abigail Smith


N. 62.
Ghent 18 August 1814.

The John Adams is to sail from the Texel on the 25th: of this Month, and Mr Dallas, who is to be the bearer of our Dispatches to the Government is to leave this City on the 21st. I employ the last moments that will be left me previous to his departure, to perform they duty of writing to you, and of acknowledging the receipt of your favour of 1. May. It came by the return of the French ship which had been sent to America, on the occasion of the last Revolution in France.—We received by the same opportunity Instructions from our Government.
The British Commissioners appointed to meet us, arrived here on the 6th. instt:—we have had three conferences with them, and are already at a stand—None of the stubborn questions about impressment, orders in Council, Blockades, maritime wrongs and neutral Rights have come into discussion; other Grounds have been taken by the British Government, and we are to treat, if at all, not only for the privileges of Neutrality but for the rights of Peace.
Our worthy fellow-Citizens, who so devoutly, and with such profound fore-cast, celebrated by a religious festival in Boston the triumphs of Wellington; who illuminated the State-House in his Honour, and who with such rosy pudency lamented that they could not glorify him by name, have already had the opportunity of further reflection upon the consequences of those victories which they welcomed with such extacies of delight.—A large proportion of the Heroes at six-pence a day, who atchieved those mighty deeds, which these true Americans felt such an ardent longing to immortalize, were without being allowed even the furlough of a Month, transported direct from Bordeaux to America, there to atchieve other deeds of glory, and give the “moral and religious” admirers of their exploits, other opportunities for religious festivals; and new fires to illuminate the State House.
Long before this will reach you, the pious and clear-sighted celebrators of that memorable festival will have had evidence nearer home of the valour and martial accomplishments of Wellingtons troops—Several thousands of them have been spending the Summer in carrying fire and the sword into our own Country—Other thousands are now embarking to assist them in the same honourable purpose, and one of the great Man’s subordinate chieftains, whose deeds of high-emprize have already made him a Lord, last week at a festival (whether a religious one or not I have not been informed) promised his pot-companions “that he would humble the Yankees and bring the contest to a speedy and successful issue”—Even if this Mountain should bring forth a Mouse, the festive Gentlemen need not be discouraged—If the Lord should turn out a mere Braggart of the Burgoyne School, the Field-Marshal Duke himself is yet in reserve; as ready and as earnest to humble the Yankees as his subaltern—For among the motives for approving the bashful coyness of our sanctified Resolves is the consideration that this same magnanimous Irish hero, is one of the bitterest and most inveterate Enemies of the Yankees in all his Majesty’s dominions.
When Philip of Macedon was working by the united instruments of violence and corruption the destruction of the free Republics of Greece, he had friends and partizans in every City, who considered him as the mighty champion, of the Grecian Cause, and the World’s last hope against the universal Monarchy of the Persian Tyrant—Two or three of these Patriotic Citizens, in one of the Cities, made a bargain with an agent of Philip’s (some such character as Captain John Henry) to deliver up the City to him—They performed their part of the contract, merely from their horror at the idea of having their children taken for the Persian conscription—Philip took possession of the City; and the first thing he did was to hang his virtuous friends who had made him master of it—Philip’s friends too (though Demosthenes rudely called them by another name) looked up to him as the bulwark of their holy religion—He it was, who had punished the Phoceans for their impious ploughing up of the sacred fields—Philip’s gratitude however sometimes yielded to his sense of Justice, and when he had made the use of his instruments which suited his purpose, he hung them up for the edification of after ages, and to shew his discernment between genuine and spurious patriotism.
My last Letters from St: Petersburg are of 26 July. Mr Smith and his family were to embark the next Morning, I presume for Amsterdam or some other Port in Holland—It is doubtful whether they will arrive in time to go by the John Adams, or whether they will go in her even if they do arrive—For to my utter astonishment I received last week a Letter from the Secretary of State informing me that Mr Smith’s appointment as Secretary to the Russian Legation had been confirmed by the Senate more than two years ago, and that a Commission for him had then been transmitted—no such commission was ever received either by him or me—on the contrary we had reason to believe that his appointment had not been confirmed by the Senate—As he is regularly commissioned he may chuse to return to St. Petersburg, and I must leave it at his own option. My own expectation is to return thither, and probably before the Winter—It would seem that the calculation of the British Government is to break off the Negotiation at this place before the end of the present month, for Lord Hill is to sail upon his famous expedition on the first of September, and his departure is expressly said to have been delayed untill that time to wait the result of the Negotiations at Ghent.
I have written to the Secretary of State requesting to be recalled from the Russian Mission next Spring; if I can then get an opportunity to return to the United States; or to have letters of recall to be presented whenever I may be able to obtain a passage home. I most earnestly hope not to be detained in Russia beyond the next Summer.
The British Commissioners, are said to be personally men of moderate principles, and their deportment has hitherto been of a conciliatory character. Lord Gambier was in Boston in the year 1770, when his uncle commanded there. He was himself then a boy, but he recollects having seen my father at that time—Dr: Adams is an admiralty Lawyer—His family, he told me, some Generations ago, came from Pembrokeshire in Wales; but has for many years been settled in the County of Essex—I think we have neither Essex kindred, nor Welsh blood in our pedigree—His arms are a Red Cross—Ours I think are no other than the Stripes and Stars.
I beg you to present my duty to my dear and honoured father, and my love to my sons; and to believe me to be ever devotedly your’s
A.